Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2nd, 2020 has been entered.
Status of Claims
2.	Claims 1-9 and 11-18 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on November 2nd, 2020. Claims 9, 19 and 20 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liddell et al. (US Pub. 2016/0145714 A1).
oC for 60 minutes to form an oxidized slurry; 3) subjecting the oxidized slurry to a conditioning step at a temperature of 20-100oC to form a conditioned slurry; 4) subjecting the conditioned slurry to a first solid liquid separation and wash step by thickening and filtration to form a first washed slurry/solid and at least one first solution; 5) subjecting the first washed slurry/solid to a reduction step by reacting the first washed slurry/solid with sulfur dioxide, water and copper sulfate at a conventional atmospheric temperature range of 20-100oC for a desired period of time to form a leached slurry; 6) subjecting the leached slurry to a second solid/liquid separation and a wash step by thickening and filtration to form a second washed slurry/solid and at least one second solution amenable to leach treatments to extract the silver; and treating the second washed slurry/solid and the at least one second solution with a lixiviant including thiourea  to extract the silver wherein the features of steps 4 and 6 as claimed in claims 6, 7, 13 and 14 are conventional and well-known in the art as disclosed by Liddell et al. (‘714 A1); the at least one of the solutions from the steps 4 and 6 respectively are recycled to the step1 or 2; the silver-bearing material undergoes a beneficiation step before step 1; and the second washed slurry/solid is treated with an oxidizing agent including hydrogen peroxide and hypochlorite (abstract, paragraphs [0027]-[0039], [0054], [0064]-[0075], [0080]-[0082], [0094]-[0099], [0105], [0139], [0142], [0146], [0160]-[0166] and [0181]). The temperature ranges of the steps 2, 3 and 5, and the holding time range of the step 
Response to Arguments
4.	The applicant’s arguments filed on November 2nd, 2020 have been fully considered but they are not persuasive.	
The applicant argues that Liddell et al. (‘714 A1) does not disclose the reductive leach step as claimed. In response, see the new ground of rejection above. Liddell et al. (‘714 A1) does teach the step as claimed (paragraph [0065]).

Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/4/2021